internal_revenue_service department of the treasury number release date index number washington dc person to contact elizabeth edwards telephone number refer reply to cc tege eoeg et2-plr-131281-00 date key board worker state dear this is in response to your request for a ruling concerning the worker’s status for federal employment_tax purposes with respect to services she performs for the board the applicable federal employment_taxes are those imposed by the federal_insurance_contributions_act fica and the collection of income_tax at source on wages in cases that involve a possible employer-employee relationship it is our practice to solicit information from the parties involved so we requested information from the worker as well the worker performs services for the board on a part-time as-needed basis the worker holds licenses from the state as a soil evaluator and a registered sanitarian as such the worker is entitled to witness percolation tests to inspect the installation of septic systems and to inspect restaurants and other facilities the worker conducts sanitation inspections and prepares inspection reports for the board the board then decides on the appropriate course of action pursuant to its statutory authority the worker and the board signed a contract according to which the worker provides consulting services for a set hourly fee for the performance of specified services the worker is called upon as needed and performs on-site inspections and prepares reports without supervision she furnishes her own tools and has a home_office she holds herself out to the public as a consultant and performs her services under her own name she does not take an oath of office the board does not have an employee who is licensed to perform the functions the worker performs it maintains a list of individuals who are so licensed and engages their services as needed for specific inspection jobs the worker also provides training to the board members at their request the worker was formerly an employee of the board but now holds another position as an employee she performed inspection tasks similar to the ones she now performs as an employee she took an oath of office she also approved plans made decisions plr-131281-00 and signed documents as agent of the board she no longer performs these functions employee or independent_contractor for fica purposes an individual is an employee if under the usual common_law rules the relationship between the individual and the person for whom he or she performs services is the legal relationship of employer and employee generally this relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished but also as to the details and means by which the result is accomplished in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so sec_31_3121_d_-1 employment_tax regulations in applying the common-law rules the irs considers whether the service_recipient has behavioral and financial control_over the worker and evaluates the relationship between the parties including how they view their relationship behavioral controls are evidenced by facts which indicate whether the service_recipient has a right to direct or control the how the worker performs the tasks for which he or she is hired facts which illustrate the right to control how a worker performs a task include the provision of training or instruction financial controls are evidenced by facts which indicate whether the service_recipient has a right to direct or control the financial aspects of the worker’s activities these include significant investment unreimbursed expenses making services available to the relevant market the method of payment and the opportunity for profit or loss the relationship of the parties is generally evidenced by examining the parties’ agreements and actions with respect to each other paying close attention to those facts which show not only how they perceive their own relationship but also how they represent their relationship to others facts which illustrate how the parties perceive their relationship include the intent of the parties as expressed in written contracts the provision of or lack of employee_benefits the right of the parties to terminate the relationship the permanency of the relationship and whether the services performed are part of the service recipient’s regular business activities the board does not have behavioral control of the worker it hires the worker to perform specific inspections it lacks the expertise to perform these tasks itself and hence does not supervise the worker it hires the worker for short-term contracts which are performed outside its office on the worker’s own time it provides no instructions or training instead the worker provides training to the board when the board believes it is necessary the board does not have financial control of the worker she provides her own equipment maintains her own licenses and maintains a home_office she is paid_by the hour and receives no employee_benefits plr-131281-00 the parties view the relationship as a contracting relationship as shown by their written_agreement in her current capacity the worker does not act as agent for the board but only makes recommendations on which the board makes the final decisions we therefore conclude that the worker is an independent_contractor consequently the board and the worker are not subject_to fica_taxes public official sec_3401 of the internal_revenue_code the code provides that for purposes of income_tax_withholding the term employee includes an officer employee or elected official of a state or political_subdivision of a state if an individual performs the functions of a public_office that individual is subject_to income_tax_withholding the code does not define the term the terms officer or official but sec_1 c - b of the income_tax regulations gives the following examples for the term public official the president the vice president a governor a mayor the secretary of state a member of congress a state representative a county commissioner a judge a justice of the peace a county or city attorney a marshal a sheriff a constable a registrar of deeds or a notary public we conclude that the worker is not a public official because her duties are fundamentally different from the duties of the officers named in the examples in the regulation she does not administer or enforce the law she is hired to perform specific advisory functions for the board which has the authority to make final decisions and enforce them therefore the worker is not subject_to income_tax_withholding this letter does not constitute a notice_of_determination concerning worker classification under sec_7436 of the internal_revenue_code this ruling is directed only to the taxpayer to whom it is addressed sec_6110 provides that it may not be used or cited as precedent sincerely yours marie cashman senior technician reviewer employment_tax branch office of division counsel assistant chief_counsel tax exempt and government entities enclosure copy of ruling letter for purposes
